DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of claims 21-29 in the reply filed on 6/29/2021 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 21-29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Milicevic et al. (US 2010/0154479 A1) in view of Fondurulia et al. (US 2008/0085226 A1)
	As to claims 21-25 and 27-29, Milicevic details modification of pulse profiles based upon the composition of the reactants according to the position of the deposition and desired refractive index profile in the preform as in paragraphs 0022-0037.  The turning on or off of the gas flows and modifying the flow rates due to restricting individual flows is done in a deliberate and sequential manner as described in paragraphs 0048-0067.  The control of the flow or pulse profiles in this section occurs as a function of time based upon the desired film gradient or refractive index gradient.  The flows can either increase or decrease.  Milicevic teaches that it is well within the capabilities of one of ordinary skill in the art to modify the gas flows during a pulse over time with the motivation that one of ordinary skill is trying to have a particular refractive index gradient in the deposit.  Thus Milicevic teaches that the change of flow rate over time is a result effective variable, with the desired result being refractive index gradients.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Milicevic to include less than 25% down to 5% of the gas flow during the first In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).
Milicevic et al. teaches CVD in paragraph 0004, for example, but not ALD, which would include pulsed flows of gas with purge gases in between, including steady flows of gases with pulses or varying amounts of dopants.  Fondurulia et al. teaches ALD for a similar process coating tubes/preforms (paragraph 0007).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Milicevic et al. to include ALD as well as Fondurulia et al. teaches the recognized suitability and utility of such.  
As to claim 26, Fodurulia et al. additionally teaches the suitability of adapting these processes to Si wafers in paragraphs 0005-0007, for example.
	
Claims 21-29  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Milicevic et al. (US 2010/0154479 A1) in view of Chang et al. (US 2009/0214786 A1).
MIlicevic et al. teaches providing a first reactant flow from a source with a first flow rate, a second amount of reactant at a second flow rate, removing a portion of the reactant from the reaction space where these steps are performed multiple times in paragraphs 0037 and 0064, for example.  This continues, or is repeated, until the film is satisfactory in paragraphs 0004-0015 and the composition of the reactants are modified according to the position of the deposition in the preform as in paragraphs 0022-0037, therefore it would be obvious that sequential modification takes place due to this disclosure depending on the position and refractive index profile desired in paragraphs 0049-0067.  The reactant is removed due to evacuation and/or deposition in paragraphs 0004.  In addition, Chang is in the same field of endeavor of modifying gas flows from a single source container, and discloses an 
Milicevic details modification of pulse profiles based upon the composition of the reactants according to the position of the deposition and desired refractive index profile in the preform as in paragraphs 0022-0037.  The turning on or off of the gas flows and modifying the flow rates due to restricting individual flows is done in a deliberate and sequential manner as described in paragraphs 0048-0067.  The control of the flow or pulse profiles in this section occurs as a function of time based upon the desired film gradient or refractive index gradient.  The flows can either increase or decrease.  Milicevic teaches that it is well within the capabilities of one of ordinary skill in the art to modify the gas flows during a pulse over time with the motivation that one of ordinary skill is trying to have a particular refractive index gradient in the deposit.  Thus Milicevic teaches that the change of flow rate over time is a result effective variable, with the desired result being refractive index gradients.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Milicevic to include less than half of the gas flow during the first half of the gas pulse by routine experimentation to modify the refraction index gradient.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).
In addition, Chang et al. includes ALD in Figure 13 for example and Chang et al. teaches deposition on Si wafers in the abstract.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY M GAMBETTA whose telephone number is (571)272-2668.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KELLY M. GAMBETTA
Primary Examiner
Art Unit 1715



/KELLY M GAMBETTA/               Primary Examiner, Art Unit 1715